Citation Nr: 1412387	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-28 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for tinnitus and, if so, whether service connection is warranted.    

2.  Entitlement to service connection for left and right ankle disabilities.

3.  Entitlement to service connection for left and right knee disabilities.

4.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1994 to August 1998.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

In December 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the record.  

Additional evidence was received at the December 2013 Board hearing, which was accompanied by waiver.  38 C.F.R. §§ 19.9, 20.1304(c) (2013).  Accordingly, the Board will consider the new evidence in the first instance during the course of its review. 


FINDINGS OF FACT

1.  In the February 2009 rating decision, the RO denied service connection for tinnitus, on the basis that the service treatment records were negative for a diagnosis of the condition while on active duty, and the record did not establish a link between tinnitus and active service.  

2.  After being notified of his appellate rights, the Veteran did not appeal the February 2009 RO rating decision.  

3.  Evidence received since the February 2009 rating decision relates to a previously unestablished fact of nexus of tinnitus to service (symptoms since service), which is necessary to substantiate the service connection claim for tinnitus.

4.  The Veteran was exposed to loud noises and suffered acoustic trauma during service.  

5.  The Veteran has had tinnitus symptoms since service.    

6.  The Veteran sustained bilateral ankle injuries during service.

7.  Current bilateral ankle pain has not been attributed to an underlying pathology. 

8.  The Veteran had a left knee injury during service; there was no in-service right knee injury.

9.  The Veteran had chronic symptoms of bilateral knee chondromalacia patellae during service.

10.  The Veteran has had continuous bilateral knee symptoms since service.  

11.  The Veteran has current bilateral knee chondromalacia patellae, and chronic left knee anterior cruciate ligament (ACL) tear and medial and lateral meniscus tears.  

12.  The Veteran had a back injury and was treated for back pain during service.

13.  The Veteran has had recurrent back symptoms since service.

14.  The Veteran currently has degenerative disc disease at L5-L1, recurrent low back sprain, and herniated lumbar disc.


CONCLUSIONS OF LAW

1.  The February 2009 rating decision denying service connection for tinnitus became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received sufficient to reopen service connection for tinnitus.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2013).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2013).

4.  The criteria for service connection for left and right ankle disabilities are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral knee chondromalacia patella, to include chronic left knee ACL tear and medial and lateral meniscus tears, are met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for degenerative disc disease at L5-S1, to include recurrent low back sprain and a herniated lumbar disc, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the July 2006 notice letter sent prior to the initial denial of service connection for the bilateral ankle disabilities, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  For these reasons, the Board finds that the July 2006 notice letter fully satisfied VCAA notice requirements with respect to the claim.    

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service treatment records (STRs) are incomplete in this case.  The Board is aware that when service records are unavailable through no fault of a veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As explained below, the Board concludes that the heightened duty to assist has been met. 

The record shows that the RO attempted to obtain the Veteran's service treatment records but was unsuccessful.  In June 2009, a Formal Finding on the Unavailability of STRs was made, which detailed the efforts to obtain the STRs.  Collectively, by way of the January 2007 letter and a June 2007 telephone call, the RO informed the Veteran of the unavailability of STRs, explained the efforts made to obtain the records, described further action VA would take regarding the claim, and notified the Veteran that he was ultimately responsible for providing the evidence.  38 C.F.R. § 38 C.F.R. § 3.159(e).  Thereafter, the Veteran provided all service treatment records in his possession.  

VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  Post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.  The VA treatment records included in the electronic files on the Virtual VA and VBMS systems are either duplicative of evidence in the paper claims file or not pertinent to the service connection appeal for the bilateral ankle disability (i.e., the records do not show a currently diagnosed ankle disability).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VA employee who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and considered the Veteran's testimony regarding the in-service injuries, symptoms, and treatment, as well as post-service ankle symptoms and treatment.  The VLJ suggested that the Veteran obtain a lay statement from his former wife regarding the onset of, and treatment for, orthopedic symptoms during and since service.  The Veteran has shown actual knowledge of the need to submit evidence of medical diagnoses and nexus opinions in support of the appeal.  See December 2012 VA Form 9.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Also, the Veteran was provided with a VA medical examination in January 2013 in connection with the appeal.  The VA medical examiner provided a medical opinion based on an accurate medical history, consideration of the Veteran's current complaints and treatment, and the findings shown on examination.  In consideration thereof, the Board finds that the VA medical examiner had adequate facts and data regarding the history and current severity of the Veteran's disabilities when rendering the medical opinion.  See VAOPGCPREC 20-95 (interpreting that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide, so that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  For these reasons, the Board finds that the VA medical examination and medical opinion are adequate, and no further medical examination or medical opinion is needed.   

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with review.  

New and Material Evidence Legal Criteria 

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  

Reopening Service Connection for Tinnitus Analysis
  
In the February 2009 rating decision, the RO denied service connection for tinnitus, on the bases that, service treatment records were negative for diagnosis of tinnitus, and there was no link between tinnitus and service.  In February 2009, the Veteran was notified of that rating decision and provided notice of his procedural and appellate rights.  He did not appeal the February 2009 rating decision within one year of that notice, and no additional evidence was received within one year of that notice.  The February 2009 rating decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  
  
The March 2012 VA audiological examination report has since been associated with the record, and shows that the Veteran reported the onset of tinnitus as "years ago, since service."   The March 2012 VA audiological examiner also diagnosed current recurrent tinnitus.  The March 2012 VA audiological report is new to the file, addresses the ground of the prior denial, and raises a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for tinnitus.  See 38 C.F.R. § 3.156(a).  The Board will consider service connection for tinnitus on the merits below.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with bilateral knee chondromalacia patellae.  Chondromalacia patellae is defined as pain and crepitus over the anterior aspect of the knee, particularly in flexion, with softening of the cartilage on the articular surface of the patella and, in later stages, effusion.  See Dorland's Illustrated Medical Dictionary 356 (30th ed. 2003).  Arthritis is defined as inflammation of a joint.  See Dorland's Illustrated Medical Dictionary 149 (30th ed. 2003).  When comparing the two definitions, and resolving reasonable doubt in the Veteran's favor, the Board finds that the currently diagnosed bilateral knee chondromalacia patellae (a.k.a., patellofemoral syndrome) is a form of arthritis. Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran is also currently diagnosed tinnitus and degenerative disc disease, chronic lumbar sprain, and herniated lumbar disc; however, those disabilities are not listed as "chronic diseases" under 38 C.F.R. § 3.309(a), the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to those diagnoses.  The Veteran is not diagnosed with a left or right ankle disability.    

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).    

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service Connection Analysis for Tinnitus

The Veteran contends that current tinnitus was caused by in-service acoustic trauma (i.e., exposure to loud noises during service).  He asserts that he has had tinnitus symptoms since service.  

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the questions of whether the evidence shows acoustic trauma during service (i.e., exposure to loud noise during service), and tinnitus symptoms since service.  Because the Veteran served as a dental specialist, and is in receipt of a Driver's-Badge Wheel for performing duties as a driver or assistant driver of Army vehicles, the Board finds that he was likely exposed to loud noises during service and, therefore, suffered acoustic trauma during service.  Also, at the March 2012 VA audiological examination, the Veteran reported that he had current, recurrent tinnitus and the onset of tinnitus as "years ago, since service."  Although there is no medical diagnosis of tinnitus in available STRs or post-service treatment records, the Veteran is competent to diagnose tinnitus and report that he has experienced tinnitus symptoms since service.  Review of other evidence in the record does not include inconsistent accounts such that the account of tinnitus since service is not credible.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that direct service connection for tinnitus under the criteria at 38 C.F.R. § 3.303(d) is warranted.     

Service Connection Analysis for Bilateral Ankle Disabilities

The Veteran contends that he has current left and ankle disabilities caused by left and right ankle injuries during service.  He asserts that he did not report the conditions at service separation in 1998 because he did not want to be separated from the Reserves and waited until 2002 to receive medical treatment.  See August 2009 VA Form 9.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran has a current left or right ankle disability.  Although available STRs show treatment for bilateral Achilles tendonitis in January 1995, a right ankle sprain in August 1995, and a right ankle strain in November 1996, the evidence does not show that the Veteran has a currently diagnosed ankle disability, to include any residuals from the in-service ankle injuries.  After reviewing the record and examining the Veteran, the January 2013 VA medical examiner provided a negative medical nexus opinion, and explained that the ankle injuries in 1995 and 1996 were minor strains/sprains which resolved quickly.  The Board is aware that the Veteran has reported that the ankles are currently manifested by symptoms of pain, "popping" and "giving out," and a private treating medical provider wrote, in a July 2008 treatment note, that the Veteran's ankle pain was related to service; however, the bilateral ankle symptoms, including pain, have not been attributed to an underlying disability by a competent medical professional, including the private medical provider in July 2008.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Where, as here, the overall evidence of record shows no diagnosis of the claimed disability at any time during the claim process, that holding is of no advantage.  Because the weight of the evidence does not show a currently diagnosed left or right ankle disability, the preponderance of the evidence is against the claim for service connection for a bilateral ankle disability, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
  
Service Connection Analysis for Left and Right Knee Disabilities

The Veteran contends that the current left and right knee disabilities, diagnosed as bilateral chondromalacia patella, chronic left knee ACL tear and medial and lateral meniscus tears, were caused by performing certain duties during service such as setting up equipment and jumping down from elevated work spaces, and that bilateral knee symptoms initially were manifested and treated during service.  He asserts that he did not report the conditions at service separation in 1998 because he did not want to be separated from the Reserves and waited until 2002 to receive medical treatment.  See August 2009 VA Form 9.  As the Board is granting presumptive service connection for chronic symptoms of bilateral knee chondromalacia patellae (a form of arthritis) during service and continuous right knee symptoms since service, other potential theories for entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).

After review of the lay and medical evidence of record, the Board finds that the evidence in is equipoise on the questions of whether the evidence shows a left knee injury during service, chronic symptoms of bilateral chondromalacia patellae during service, and continuous knee symptoms since service separation.  Available STRs show treatment for acute, recurrent left iliotibial band (ITB) syndrome in February 1995, and bilateral retropatellar pain syndrome (RPPS) in December 1997.  At the January 2013 VA medical examination, the VA medical examiner considered the in-service treatment for bilateral knee pain and diagnosed chondromalacia patellae, with the date of diagnosis noted as 1998 (i.e., during service).  Also, in an August 2013 statement, the Veteran reported that he self-treated several flare-ups of the knee symptoms during service and since service.  A July 2008 private treatment record includes a current diagnosis of bilateral chondromalacia, and, in an August 2008 statement, a private medical provider specifically linked the Veteran's current bilateral knee disability to service.  

The Board is aware of the negative January 2013 VA medical opinion; however, the January 2013 VA medical examiner did not address the discrepancy between the stated acknowledgement that the Veteran had some degree of bilateral chondromalacia patella during service and the negative medical opinion, particularly given the fact of continuous knee symptoms since service and the current diagnosis of bilateral chondromalacia.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that presumptive service connection for bilateral chondromalacia patella (a form of arthritis) under the criteria at 38 C.F.R. § 3.303(b) is warranted.  Furthermore, resolving reasonable doubt in favor of the Veteran, the Board finds that direct service connection for chronic left knee ACL tear and medial and lateral meniscus tears under the criteria at 38 C.F.R. § 3.303(d) is also warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.    

Service Connection for a Back Disability

The Veteran contends that the current back disability, diagnosed as degenerative disc disease at L5-S1, recurrent low back sprain, and herniated lumbar disc, was caused by back injury (i.e., multiple back strains) sustained while moving heavy medical equipment and performing other duties during service.  The Veteran asserts that he often self-treated for back symptoms during service.    

After review of the lay and medical evidence of record, the Board finds that the evidence shows a back injury during service, recurrent symptoms of back pain during service, and recurrent back symptoms since service that have been attributed to a currently diagnosed back disability.  The Veteran and his former wife have competently reported that the Veteran often strained his back carrying heavy equipment and performing other duties during service.  See December 2013 lay statement from the Veteran's former spouse; see also August 2013 VA Form 9.  Available STRs show that, in July 1997 (i.e., during service), the Veteran complained of lower back pain off and on three times per month.  When the Veteran sought treatment for back pain through VA in June 2002 (i.e., approximately four years after service separation and four years before filing the current service connection claim), he told a treating medical provider that he had a "several year" history of intermittent low back pain, which relates the onset of back pain to service.  The low back symptoms were later attributed to diagnoses of degenerative disc disease at L5-S1, recurrent low back sprain, and herniated lumbar disc by medical providers.  Also, in an August 2008 statement, a private medical provider specifically linked the Veteran's back disability to service.  For these reasons, and 

resolving reasonable doubt in favor of the Veteran, the Board finds that direct service connection for the back disability under the criteria at 38 C.F.R. § 3.303(d) is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.    


ORDER

New and material evidence having been received, the appeal to reopen the service connection claim for tinnitus is granted.

Service connection for tinnitus is granted.

Service connection for left and right ankle disabilities is denied.

Service connection for bilateral chondromalacia patella, to include chronic left knee ACL tear and medial and lateral meniscus tears, is granted.

Service connection for degenerative disc disease at L5-S1, recurrent low back sprain, a herniated lumbar disc, is granted.   




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


